In an action to recover damages for wrongful death and conscious pain and suffering, defendants appeal from an order of the Supreme Court, Queens County, dated April 4,1973, which (1) granted plaintiff’s motion to increase the ad damnum clause in the complaint from $200,000 to $2,000,000 and for leave to serve a second supplemental bill of particulars and (2) determined that such bill is deemed to have been served. Order modified by (1) striking therefrom the provision with reference to the ad damnum clause; (2) adding thereto, immediately after the provision that the motion is granted, the following: “ except that it is denied insofar as it seeks to increase the ad damnum clause and to include in the second supplemental bill of particulars in pargraphs 9 and 14, the claim that plaintiff’s intestate was a professional vocalist.” As so modified, order affirmed, without costs. In our opinion Special Term improvidently exercised its discretion by approving an increase in the ad damnum clause to $2,000,000 and by approving an amendment to the bill Of particulars indicating the decedent’s employment as a professional vocalist. J., Hopkins, Martuscello and Latham, JJ., concur.